       Case 3:19-cv-07223-EMC Document 42 Filed 04/09/20 Page 1 of 9




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Claude M. Stern (Bar No. 96737)
 2 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 3 Telephone: (650) 801-5000
   Facsimile: (650) 801-5100
 4 claudestern@quinnemanuel.com
     Brian E. Mack (Bar No. 275086)
 5 50 California Street, 22nd Floor
   San Francisco, California 94111-4788
 6 Telephone: (415) 875-6600
   Facsimile: (415) 875-6700
 7 brianmack@quinnemanuel.com
 8 Attorneys for Plaintiff Mitek Systems, Inc.
 9
10
                            UNITED STATES DISTRICT COURT
11
                      NORTHERN DISTRICT OF CALIFORNIA
12
13
     Mitek Systems, Inc.,                          Case No. 19-cv-07223-EMC
14
                    Plaintiff,                     PLAINTIFF’S SUPPLEMENTAL
15                                                 BRIEF REGARDING TRANSFER OF
           vs.                                     VENUE
16
   United Services Automobile                      The Honorable Edward M. Chen
17 Association,
                    Defendant.                     Hearing Date:      N/A
18                                                 Time:
                                                   Courtroom:
19
20
21         Plaintiff Mitek Systems, Inc. (“Mitek” or “Plaintiff”), hereby submits its
22 “additional briefing on the following: (1) could Mitek have filed this lawsuit in the
23 Southern District of California and (2) if so, should this case be transferred to the
24 Southern District of California pursuant to 28 U.S.C. § 1404(a)?” as ordered by the
25 Court on April 2, 2020. Dkt. 40.
26
27
28
                                                                        Case No. 19-cv-07223-EMC
                                 PLAINTIFF’S SUPPLEMENTAL BRIEF REGARDING TRANSFER OF VENUE
        Case 3:19-cv-07223-EMC Document 42 Filed 04/09/20 Page 2 of 9




 1         Venue would be proper in the Southern District of California pursuant to 28
 2 U.S.C. §§ 1391(b)(1) and (2) because Defendant United Services Automobile
 3 Association (“USAA” or “Defendant”) is subject to personal jurisdiction there and
 4 because, like in this District, “a substantial part of the events or omissions giving rise
 5 to the claim occurred” there. Infra Part I. However, although the Southern District of
 6 California was at all times a proper venue, Mitek respectfully submits that this case
 7 should not be transferred pursuant to 28 U.S.C. § 1404(a) because Mitek’s decision to
 8 file this suit in the Northern District, also a proper forum, should under controlling
 9 precedent be afforded significant deference, and transfer to the Southern District is not
10 compelled by the interests of convenience or judicial economy. Infra Part II.
11 I.      VENUE EXISTS IN THE SOUTHERN DISTRICT OF CALIFORNIA
12         Venue would be proper in the Southern District of California under both 28
13 U.S.C. §§ 1391(b)(1) and (2). As discussed in Mitek’s previous supplemental brief,
14 venue over an entity defendant is proper under 28 U.S.C. § 1391(b)(1) wherever the
15 defendant is subject to personal jurisdiction. See Dkt. 38, at 6 (citing cases). USAA is
16 subject to personal jurisdiction in California, and the Southern District specifically,
17 because it purposefully took actions that it knew would cause harm to Mitek in San
18 Diego, sent infringement letters to Mitek’s customers in the Southern District, and
19 subpoenaed Mitek to force it to participate in the Wells Fargo trial. See Elec. Frontier
20 Found. v. Global Equity Mgmt. (SA) Pty Ltd., 290 F. Supp. 3d 923, 937 (N.D. Cal.
21 2017) (finding personal jurisdiction over defendant because it sent demand letters to
22 forum and served court documents on the plaintiff in the forum).
23         Further, “a substantial part of the events or omissions giving rise to the claim
24 occurred” in the Southern District. 28 U.S.C. § 1391(b)(2). “For declaratory judgment
25 actions in [a] patent infringement case, section 1391(b)(2) refers to the district where
26 the allegedly infringing actions took place.” Dex Prods., Inc. v. Houghteling, 2006 WL
27 1751903, at *2 (N.D. Cal. June 23, 2006) (citing U.S. Aluminum Corp. v. Kawneer Co.,
28 Inc., 694 F.2d 193, 195 (9th Cir. 1982)). Mitek is headquartered the Southern District

                                               -1-                    Case No. 19-cv-07223-EMC
                               PLAINTIFF’S SUPPLEMENTAL BRIEF REGARDING TRANSFER OF VENUE
         Case 3:19-cv-07223-EMC Document 42 Filed 04/09/20 Page 3 of 9




 1 and developed the allegedly infringing technology (i.e., MiSnap) there.              Mitek’s
 2 development and testing of MiSnap qualifies as a “substantial part,” though far from
 3 all, of the allegedly infringing actions. See, e.g., Election Sys. & Software, Inc. v.
 4 Avante Int’l Tech. Corp., 2008 WL 943338, at *3 (D. Neb. Apr. 7, 2008) (finding
 5 Nebraska to be one, but not the only, proper venue in action for declaratory judgment
 6 of noninfringement because allegedly infringing technology was developed there).
 7 Further, USAA’s prior supplemental brief concedes that it sent an enforcement letter
 8 to at least one Mitek customer in San Diego, creating a “reasonable apprehension of
 9 future liability.” Dkt. 39, at 2; see SCVNGR, Inc. v. eCharge Licensing, LLC, 2014
10 WL 4804738, at * 7 (D. Mass. Sep. 25, 2014) (finding Massachusetts to be one proper
11 venue in action for declaratory judgment of noninfringement because “the
12 correspondence that drove [Plaintiff] to file this lawsuit was received” there, and
13 collecting supporting cases).
14          Therefore, the Southern District of California is one, but not the only, proper
15 venue for this action.
16 II.      TRANSFER OF VENUE IS NOT WARRANTED
17          Under 28 U.S.C. § 1404(a):
18          For the convenience of parties and witnesses, in the interest of justice, a
            district court may transfer any civil action to any other district or division
19          where it might have been brought or to any district or division to which
20          all parties have consented.

21          The movant must make “a strong showing of inconvenience to warrant upsetting
22 the plaintiff’s choice of forum.” Decker Coal Co. v. Commonwealth Edison Co., 805
23 F.2d 834, 843 (9th Cir. 1986).
24          A § 1404(a) motion to transfer requires a court to consider a variety of
            private and public interest factors, such as “(1) the location where the
25          relevant agreements were negotiated and executed, (2) the state that is
            most familiar with the governing law, (3) the plaintiff's choice of forum,
26          (4) the respective parties' contacts with the forum, (5) the contacts relating
27          to the plaintiff's cause of action in the chosen forum, (6) the differences in
            the costs of litigation in the two forums, (7) the availability of compulsory
28          process to compel attendance of unwilling non-party witnesses, and (8)

                                                -2-                    Case No. 19-cv-07223-EMC
                                PLAINTIFF’S SUPPLEMENTAL BRIEF REGARDING TRANSFER OF VENUE
         Case 3:19-cv-07223-EMC Document 42 Filed 04/09/20 Page 4 of 9




 1          the ease of access to sources of proof.”
 2 Tech. Credit Corp. v. N.J. Christian Academy, Inc., 307 F. Supp. 3d 993, 1004 (N.D.
 3 Cal. 2018) (quoting Jones v. GNC Franchising, Inc., 211 F.3d 495, 498-99 (9th Cir.
 4 2000)).
 5          As between the Northern and Southern District of California, each factor is either
 6 neutral or weighs against transfer.
 7       A. Location Where the Relevant Agreements Were Negotiated and Executed
 8          Mitek negotiated and executed several licensing agreements for MiSnap,
 9 including that with its integration partner, Ensenta, in the Northern District of
10 California. Dkt. 24-1 (“Carnecchia Decl.”) ¶¶ 7-8. These are all agreements that
11 USAA considers infringing licenses and are likely to be among the most important
12 documents in the case. USAA’s agreement with its enforcement counsel, Epicenter
13 Law, was also negotiated and executed in the Northern District of California. Compl.,
14 Ex. A, at 1 (Epicenter is located in “Burlingame, CA”); Dkt. 24-17, at 1 (“USAA taps
15 California law firm to negotiate royalties with hundreds of banks”). USAA’s actions
16 taken as part of its widespread patent enforcement campaign using Bay Area patent
17 enforcement counsel will be essential to many issues in the case, including notice,
18 infringement, willfulness, and damages.1
19          Certainly, some relevant agreements were also executed in the Southern District,
20 such as Mitek’s licensing agreement with the San Diego bank to which USAA
21 acknowledges it sent an enforcement letter. Dkt. 39, at 2. However, comparatively
22 more, and more important, agreements (Mitek’s with Ensenta and Wells Fargo, and
23 USAA’s with Epicenter) were executed here. Carnecchia Decl. ¶¶ 7-8.
24          Therefore, this factor weighs against transfer.
25       B. Familiarity With Governing Law
26
27
     1
      At least Georgia-Pacific factors 1, 2, 3, 4 relate to the patentee’s royalties received,
   licensing rates, and licensing campaign—topics on which USAA’s selected Bay Area
28 enforcement counsel will be the most knowledgeable witness. See Ga.-Pacific Corp.
   v. United States Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970).
                                              -3-                       Case No. 19-cv-07223-EMC
                                PLAINTIFF’S SUPPLEMENTAL BRIEF REGARDING TRANSFER OF VENUE
       Case 3:19-cv-07223-EMC Document 42 Filed 04/09/20 Page 5 of 9




 1         The familiarity factor is neutral because both this Court and the Southern District
 2 of California “are familiar with patent law.” Trend Micro Inc. v. RPost Holdings, Inc.,
 3 2014 WL 1365491, at *10 n.9 (N.D. Cal. Apr. 7, 2014).
 4     C. Plaintiff’s Choice of Forum
 5         Under § 1404(a), where no forum-selection clause exists, “[t]he Court must also
 6 give some weight to the plaintiffs’ choice of forum.” Atlantic Marine Constr. Co., Inc.
 7 v. U.S. Dist. Court for Western Dist. Of Tex., 571 U.S. 49, 62 n.6 (2013) (citing
 8 Norwood v. Kirkpatrick, 349 U.S. 29, 32 (1955)) (emphasis added). “A plaintiff’s
 9 choice of venue is generally given substantial weight and a defendant normally ‘must
10 make a strong showing of inconvenience to warrant upsetting the plaintiff’s choice of
11 forum.’” United Tactical Sys. LLC v. Real Action Paintball, Inc., 108 F. Supp. 3d 733,
12 751 (N.D. Cal. May 11, 2015) (quoting Decker, 805 F.2d at 843) (emphasis added).
13 This deference is especially heavy where, as here, the plaintiff’s choice of forum is in
14 “the plaintiff’s home state.” Winter v. Am. Institute of Med. Scis. & Edu., 242 F. Supp.
15 3d 206, 216 (S.D.N.Y. 2017).
16         While Mitek acknowledges that the Southern District would also have been a
17 proper forum for this case, it has good reason to believe that this District would be more
18 convenient for both parties given the volume of evidence and potential witnesses
19 located here. That choice is entitled to “substantial weight.” Vasquez v. Wells Fargo
20 Bank, Nat’l Assoc., 77 F. Supp. 3d 911, 924 (N.D. Cal. 2015) (citing Fabius Corp. v.
21 Asiana Exp. Corp., 2001 WL 253185, at *1 (N.D. Cal. Mar. 5, 2001)). The reduced
22 degree of deference that is sometimes accorded to a plaintiff’s choice of venue does
23 not apply here because it is not the case that Mitek “has presented no evidence of any
24 contacts with this forum.” Cf. id. at 925. To the contrary, California is Mitek’s home
25 state. See Winter, 242 F. Supp. 3d at 216 (“[T]he plaintiff’s choice of forum is given
26 substantial deference especially if it is the plaintiff’s home state.”). And Mitek
27 conducts significant business in the Northern District specifically, including with its
28 largest customer, Wells Fargo. Carnecchia Decl. ¶¶ 7-9.

                                               -4-                    Case No. 19-cv-07223-EMC
                               PLAINTIFF’S SUPPLEMENTAL BRIEF REGARDING TRANSFER OF VENUE
       Case 3:19-cv-07223-EMC Document 42 Filed 04/09/20 Page 6 of 9




 1         USAA must not be allowed to overstate the fact that Mitek chose the Northern
 2 District despite having its headquarters in the Southern District.           Like USAA
 3 presumably believed when it sued Wells Fargo in the Eastern District of Texas despite
 4 having its headquarters in the Western District (Dkt. 24, at 22), Mitek believes this
 5 District is more convenient given all the circumstances, and this District is not
 6 inconveniently far for Mitek. That belief is not unreasonable considering the other
 7 convenience factors discussed herein.
 8     D. Respective Parties’ Contacts with Forum
 9         Mitek is headquartered in, and conducts business with customers throughout,
10 California. Compl. ¶¶ 8-9. Mitek licenses its technology to at least 13 financial
11 institutions in the Northern District of California. Carnecchia Decl. ¶ 8. In particular,
12 one of Mitek’s most relevant (but certainly not only) customer is Wells Fargo,
13 headquartered in San Francisco. Compl. ¶¶ 8-9.
14         USAA does not contest the allegations in Mitek’s complaint demonstrating
15 USAA’s contacts with this District, such as the substantial revenue it derives from
16 northern California residents, or that it conducts regular and systematic business with
17 this forum. Id. ¶¶ 16-18. Nor does USAA contest that it invoked and purposefully
18 availed itself to the jurisdiction of California courts and voluntarily submitted to
19 jurisdiction in California on numerous occasions in the past. Id. ¶ 19. And USAA
20 cannot dispute that its chosen patent enforcement counsel—the party USAA selected
21 to conduct its widespread patent licensing and enforcement campaign targeting
22 hundreds of Mitek customers—was and still is located in the Bay Area. Id. ¶¶ 8-9.
23         Notably, USAA did not move to dismiss for lack of personal jurisdiction. It
24 thereby implicitly admits that it has sufficient contacts with California and with this
25 District to be sued here. Therefore, this factor weighs heavily against transfer.
26     E. Contacts Relating to Plaintiff’s Cause of Action in Chosen Forum
27         USAA does not contest Mitek’s allegations concerning its enforcement
28 campaign in Northern California, such as its use of Bay Area law firm Epicenter to

                                               -5-                    Case No. 19-cv-07223-EMC
                               PLAINTIFF’S SUPPLEMENTAL BRIEF REGARDING TRANSFER OF VENUE
       Case 3:19-cv-07223-EMC Document 42 Filed 04/09/20 Page 7 of 9




 1 conduct the campaign, or that USAA sent enforcement letters and claim charts
 2 asserting the Patents-in-Suit to Mitek customers in the Northern District of California.
 3 Id. USAA’s enforcement campaign also included in-person meetings relating to the
 4 Patents-in-Suit in this District. Id. ¶ 10.
 5         Mitek’s contacts with the Northern District relating to its cause of action are also
 6 significant. Mitek’s integration partner, Ensenta, is headquartered in the Northern
 7 District. Carnecchia Decl. ¶ 7. Mitek licenses its technology to at least 13 financial
 8 institutions in the Northern District. Id. at ¶ 8. Therefore, this factor weighs against
 9 transfer.
10     F. Differences in Cost of Litigation
11         According to the Federal Court Management Statistics published by the U.S.
12 Courts website, this District and the Southern District have comparable numbers of
13 filings per judge. Dkt. 24-20, at 66 (656 for Northern District), 69 (751 for Southern
14 District). They also have a comparable median time from filing to trial in civil cases.
15 Id. at 66 (22.8 months in Northern District), 69 (27.7 months in Southern District).
16 Moreover, the Southern District is currently experiencing extended vacancies. Id. at
17 69 (S.D. Cal. has 55.1 “Vacant Judgeship Months”); compare id. at 66 (N.D. Cal. has
18 0 “Vacant Judgeship Months”). Therefore, in terms of docket congestion, this factor
19 is neutral. See Lax v. Toyota Motor Corp., 65 F. Supp. 3d 772, 781 (N.D. Cal. 2014)
20 (holding that minor differences in docket congestion were “not so significant or stark
21 that they should weigh on transfer”).
22     G. Availability of Compulsory Process
23         The Court may issue a subpoena to any person to command them to attend trial,
24 hearing, or deposition. Fed. R. Civ. P. 45. While that power is limited to commanding
25 appearance “within 100 miles of where the person resides,” id. 45(c)(1)(A), the
26 majority of non-party witnesses (such as those of Wells Fargo and Mitek’s other Bay-
27 Area partners and customers) reside in or near San Francisco. Carnecchia Decl. ¶¶ 7-
28 8. While Mitek would comply with its discovery obligations in any case, it further

                                               -6-                    Case No. 19-cv-07223-EMC
                               PLAINTIFF’S SUPPLEMENTAL BRIEF REGARDING TRANSFER OF VENUE
       Case 3:19-cv-07223-EMC Document 42 Filed 04/09/20 Page 8 of 9




 1 weighs against transfer that all relevant Mitek witnesses are subject to compulsory
 2 process here under Fed. R. Civ. P. 45(c)(1)(B).
 3        In contrast, at least one critical witness would lie outside the subpoena power of
 4 the Southern District. Epicenter PC head Ron Epstein, the orchestrator of USAA’s
 5 patent enforcement campaign that triggered the present declaratory-judgment action,
 6 works and resides in the Bay Area and could be compelled to appear only by this Court.
 7 Dkt. 24-22. Mr. Epstein’s prominence in USAA’s aggressive patent enforcement
 8 campaign will be of central importance to many issues in this action, including Mitek’s
 9 and its customers’ potential notice of the Patents-in-Suit, infringement, willfulness, and
10 damages. Therefore, this factor weighs against transfer.
11     H. Ease of Access to Sources of Proof
12        Ease of access to sources of proof is “probably the single most important factor
13 in a transfer analysis,” In re Google, Inc., 2017 WL 977038, at *3 (Fed. Cir. Feb. 23,
14 2017) (citation omitted). It weighs heavily against transfer here. The widespread
15 nature of USAA’s enforcement campaign means that relevant evidence may exist
16 anywhere in the United States. However, the Northern District of California is the
17 operations center of that enforcement campaign—USAA hired Mr. Epstein, who
18 resides in this District, to conduct the campaign. Dkts. 24-17, 24-22. And numerous
19 other third-party witnesses, such as those from Wells Fargo, Mitek’s mobile deposit
20 integration partners like Ensenta, and numerous banks using MiSnap, live and work in
21 the Bay Area. Carnecchia Decl. ¶¶ 6-8. All of those Northern California companies
22 and witnesses possess relevant documentary evidence, such as licensing agreements,
23 MiSnap integration documentation, and USAA’s enforcement letters.
24        Therefore, this critical factor weighs strongly in favor of keeping this case here.
25 III.   CONCLUSION
26        USAA has failed to make “a strong showing” of inconvenience to warrant
27 upsetting Mitek’s choice of forum. The Court should therefore deny USAA’s Motion,
28 Dkt. No. 19, and should not transfer this action pursuant to 28 U.S.C. § 1404(a).

                                               -7-                    Case No. 19-cv-07223-EMC
                               PLAINTIFF’S SUPPLEMENTAL BRIEF REGARDING TRANSFER OF VENUE
      Case 3:19-cv-07223-EMC Document 42 Filed 04/09/20 Page 9 of 9




 1
 2 DATED: April 9, 2020               QUINN EMANUEL URQUHART &
                                      SULLIVAN, LLP
 3
 4
                                      By /s/ Claude M. Stern
 5                                       Claude M. Stern
                                         Brian E. Mack
 6                                       Attorneys for Plaintiff Mitek Systems, Inc.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -8-                    Case No. 19-cv-07223-EMC
                          PLAINTIFF’S SUPPLEMENTAL BRIEF REGARDING TRANSFER OF VENUE
